


Exhibit 10
EQUITY PURCHASE AGREEMENT
This Equity Purchase Agreement, dated as of September 10, 2015 (this
“Agreement”), is by and between NextEra Energy Operating Partners, LP, a
Delaware limited partnership (the “Partnership”), and NextEra Energy Equity
Partners, LP, a Delaware limited partnership (the “Purchaser”).
WHEREAS, the Partnership desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Partnership, certain of the Partnership’s
common units representing limited partnership interests (the “Common Units”) in
accordance with the provisions of this Agreement; and
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchaser,
severally and not jointly, hereby agree as follows:
ARTICLE 1
DEFINITIONS


Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:


“1940 Act” has the meaning specified in Section 3.19.
“Affiliate” has the meaning specified in the Securities Act.
“Agreement” has the meaning specified in the preamble to this Agreement.
“Agreements and Instruments” has the meaning specified in Section 3.16.
“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of Florida or the
State of New York are authorized or required to be closed by law or governmental
action.
“Closing” has the meaning specified in Section 2.2.
“Closing Date” has the meaning specified in Section 2.2.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit Price” means $26.00.
“Common Units” has the meaning specified in the recitals to this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“Exchange Act Regulations” has the meaning specified in Section 3.18.
“FINRA” means the Financial Industry Regulatory Authority.
“GAAP” has the meaning specified in Section 3.3.
“General Partner” means NextEra Energy Operating Partners GP, LLC.

1

--------------------------------------------------------------------------------




“Governmental Entity” has the meaning specified in Section 3.16.
“GP Interest” has the meaning specified in Section 3.9.
“Indemnified Party” has the meaning specified in Section 6.3.
“Indemnifying Party” has the meaning specified in Section 6.3.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
“Material Adverse Effect” means a material adverse effect on the management,
condition (financial or otherwise), results of operations, business or
properties of the Partnership and its Subsidiaries, taken as a whole; provided,
however, that a Material Adverse Effect shall not include any material and
adverse effect on the foregoing to the extent such material and adverse effect
results from, arises out of, or relates to (x) a general deterioration in the
economy or changes in the general state of the industries in which the
Partnership operates, except to the extent that the Partnership, taken as a
whole, is adversely affected in a disproportionate manner as compared to other
industry participants, (y) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis, including acts of
terrorism or (z) any change in accounting requirements or principles imposed
upon the Partnership and its Subsidiaries or their respective businesses or any
change in applicable Law, or the interpretation thereof.
“NEP” means NextEra Energy Partners, LP, a Delaware limited partnership.
“NYSE” means The New York Stock Exchange, Inc.
“Partnership” has the meaning specified in the preamble to this Agreement.
“Partnership Agreement” has the meaning specified in Section 3.9.
“Partnership Entities” has the meaning specified in Section 3.16.
“Partnership Related Parties” has the meaning specified in Section 6.2.
“NEP Information” has the meaning specified in Section 3.1.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchase Price” means the Common Unit Price multiplied by the Purchased Units.



2

--------------------------------------------------------------------------------






“Purchased Units” means 27,000,000 Common Units.
“Purchaser” and “Purchaser” have the meanings specified in the preamble to this
Agreement.
“Purchaser Related Parties” has the meaning specified in Section 6.1.
“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, and other representatives of
such Person.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
ARTICLE II


AGREEMENT TO SELL AND PURCHASE


Section 2.1    Sale and Purchase. Subject to the terms and conditions hereof,
the Partnership hereby agrees to issue and sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Partnership, the Purchased Units,
and the Purchaser agrees to pay the Partnership the Common Unit Price for each
Purchased Unit.


Section 2.2    Closing. Pursuant to the terms of this Agreement, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of Hogan Lovells US LLP, 555
Thirteenth Street, NW, Washington, District of Columbia 20004 at 10:00 a.m.
(Eastern Time) on September 16, 2015, or at such other time as the Partnership
and Purchaser determine (the date of such closing, the “Closing Date”). The
parties agree that the Closing may occur via delivery of electronic mail
transmissions, .pdf transmissions, facsimiles or photocopies of this Agreement
and the closing deliverables contemplated hereby. Unless otherwise provided
herein, all proceedings to be taken and all documents to be executed and
delivered by all parties at the Closing will be deemed to have been taken and
executed simultaneously, and no proceedings will be deemed to have been taken
nor documents executed or delivered until all have been taken.


Section 2.3    The Purchaser’s Conditions. The obligation of the Purchaser to
consummate the purchase of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Purchaser, in whole or in part, to the
extent permitted by applicable Law):


(a)    the Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;


(b)    (i) the representations and warranties of the Partnership contained in
this Agreement that are qualified by materiality or a Material Adverse Effect
shall be true and correct when made and as of the Closing Date and (ii) all
other representations and warranties of the Partnership contained in this
Agreement shall be true and correct in all material respects when made and as of
the Closing Date, in each case as though made at and as of the Closing Date
(except that representations and warranties made as of a specific date shall be
required to be true and correct as of such date only);


(c)    the Partnership shall have delivered, or caused to be delivered, to the
Purchaser at the Closing, the Partnership’s closing deliverables described in
Section 2.5; and



3

--------------------------------------------------------------------------------




(d)    The public offer and sale of $208 million of NEP Common Units, as
described in NEP’s final prospectus supplement dated September 10, 2015 and
filed with the Commission, shall have been consummated in accordance with the
description in such final prospectus supplement.


Section 2.4    Partnership’s Conditions. The obligation of the Partnership to
consummate the issuance and sale of the Purchased Units to the Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to the Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):


(a)    (i) the representations and warranties of the Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and (ii) all other representations and warranties of
the Purchaser shall be true and correct in all material respects as of the
Closing Date (except that representations of the Purchaser made as of a specific
date shall be required to be true and correct as of such date only);


(b)    the Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Purchaser on or prior to the Closing Date; and


(c)    the Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing the Purchaser’s closing deliverables described in
Section 2.6.


Section 2.5    Deliverables by the Partnership. Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Partnership will deliver
(or cause to be delivered) the following:


(a)    evidence of the issuance of the Purchased Units;


(b)    a certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that the Partnership is in good standing;


(c)    a cross receipt executed by the Partnership and delivered to the
Purchaser certifying that it has received the Purchase Price from the Purchaser
as of the Closing Date;


(d)    a certificate of the Secretary or Assistant Secretary of the Partnership
or the General Partner, certifying as to (1) the certificate of limited
partnership of the Partnership and the agreement of limited partnership of the
Partnership, (2) resolutions of the managing member of the General Partner, on
behalf of the Partnership, authorizing the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
including the issuance of the Purchased Units and (3) the incumbency of the
officers authorized to execute this Agreement, setting forth the name and title
and bearing the signatures of such officers.


Section 2.6    Purchaser Deliverables. Upon the terms and subject to the
conditions of this Agreement, at Closing, the Purchaser will deliver (or cause
to be delivered) the following:


(a)    the Purchase Price payable by the Purchaser by wire transfer of
immediately available funds to an account designated by the Partnership at least
two (2) Business Days prior to the Closing Date (or such shorter period as shall
be agreed by the parties hereto); and


(b)    a cross-receipt executed by the Purchaser and delivered to the
Partnership certifying that the Purchaser has received the Purchased Units from
the Partnership on the Closing Date.







4

--------------------------------------------------------------------------------






ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP


The Partnership represents and warrants to the Purchaser as follows:
Section 3.1     Accurate Disclosure. The financial information and other
information regarding the Partnership included in the forms, registration
statements, reports, schedules and statements filed by NextEra Energy Partners,
LP (“NEP”) under the Exchange Act and the Securities Act (all such information,
collectively, the “NEP Information”), including, without limitation, any audited
or unaudited financial statements and any notes thereto or schedules included
therein, at the time filed (or, in the case of registration statements, solely
on the dates of effectiveness) (except to the extent corrected by a subsequent
NEP Information) did not contain any untrue statement of a material fact or omit
to state a material fact about the Partnership required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.


Section 3.2    Independent Accountants. Deloitte & Touche LLP, the accountants
who certified the financial statements included in the NEP Information, are
independent public accountants as required by the Securities Act, the Securities
Act Regulations and the Public Company Accounting Oversight Board.


Section 3.3    Financial Statements; Non-GAAP Financial Measures. The historical
consolidated financial statements included in the NEP Information, together with
the related schedules and notes thereto, present fairly in all material respects
the financial position, results of operations and cash flows of the Partnership
at the dates indicated and for the periods specified; said financial statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved. The pro forma financial statements and the related notes thereto
included in the NEP Information present fairly in all material respects the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.


Section 3.4    No Material Adverse Change in Business. Since June 30, 2015, no
event or circumstance has occurred that, individually or in the aggregate, has
had or would reasonably be expected to have a Material Adverse Effect.


Section 3.5    Good Standing of the Partnership. The Partnership has been duly
organized and is validly existing as a limited partnership in good standing
under the laws of the State of Delaware and has limited partnership power and
authority to own, lease and operate its properties and to conduct its business
as described in the NEP Information and to enter into and perform its
obligations under this Agreement; and the Partnership is duly qualified as a
foreign corporation to transact business and is in good standing or equivalent
status in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


Section 3.6    [Intentionally Omitted.]



5

--------------------------------------------------------------------------------






Section 3.7    Authority of the General Partner. The General Partner has, and,
at the Closing Date, will have, all requisite power and authority to act as
general partner of the Partnership in all material respects as described in the
NEP Information.


Section 3.8    [Intentionally Omitted.]


Section 3.9    Ownership of GP Interest. The General Partner is, and at the
Closing Date will be, the sole general partner of the Partnership with a general
partner interest in the Partnership (the “GP Interest”); such GP Interest has
been duly authorized and validly issued in accordance with the agreement of
limited partnership of the Partnership (the “Partnership Agreement”), and the
General Partner owns, and at the Closing Date, will own such GP Interest free
and clear of all Liens (except restrictions on transferability contained in the
Partnership Agreement or as described in the NEP Information).


Section 3.10    Authorization of the Common Units. The Common Units to be
purchased from the Partnership have been duly authorized for issuance and sale
to the Purchaser pursuant to this Agreement and, when issued and delivered by
the Partnership pursuant to this Agreement against payment of the consideration
set forth herein, will be validly issued and fully paid (to the extent required
under the Partnership Agreement) and non-assessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act). Except as required by the
Delaware Revised Uniform Limited Partnership Act, no holder of Common Units will
be subject to personal liability by reason of being such a holder.


Section 3.11    Capitalization. As of June 30, 2015, the issued and outstanding
limited partner interests of the Partnership consist of 95,732,838 Common Units.


Section 3.12    No Preemptive or Registration Rights. Except as contained in the
Partnership Agreement or described in the NEP Information, there are no (A)
preemptive rights or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any equity securities of the
Partnership, or (B) outstanding options or warrants to purchase any securities
of the Partnership. Except as provided for in this Agreement or described in the
NEP Information, the issuance or sale of the Common Units as contemplated by
this Agreement does not give rise to any rights for or relating to the
registration of any Common Units or other securities of the Partnership, except
such rights as have been waived or satisfied.


Section 3.13    Description of Common Units. The Common Units conform to all
statements relating thereto contained in the NEP Information and such
description conforms to the rights set forth in the instruments defining the
same.


Section 3.14    Authorization of Agreement; Enforceability. The Partnership has
all requisite power and authority to execute and deliver this Agreement and
perform its respective obligations hereunder. This Agreement has been duly
authorized, executed and delivered by the Partnership and this Agreement
constitutes the legal, valid and binding obligation of the Partnership,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.


Section 3.15    Authorization of Transactions. At the Closing Date, all limited
partnership action required to be taken by the Partnership or any of its
partners for the execution and delivery by the Partnership of this Agreement and
the consummation of the transactions contemplated by the Agreement, shall have
been validly taken.



6

--------------------------------------------------------------------------------






Section 3.16    Absence of Violations, Defaults and Conflicts. None of the
Partnership or the General Partner (collectively, the “Partnership Entities”) is
(A) in violation of its organizational documents, (B) in violation or breach of
or in default in the performance or observance of any obligation, agreement,
covenant or condition contained in any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which any such Partnership Entity is a party or by which it may be bound or to
which any of the properties or assets of any of the Partnership Entities is
subject (collectively, “Agreements and Instruments”), except for such defaults
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect, (C) in violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over any of the Partnership Entities or any
of their respective properties, assets or operations (each, a “Governmental
Entity”), except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not, whether with or without the
giving of notice or passage of time or, require consent under, or constitute a
breach of, or default or Repayment Event (as defined below) under, or result in
the creation or imposition of any Lien upon any properties or assets of the
Partnership pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events or Liens that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect), nor will such actions (i) result in any violation of the
provisions of the organizational documents of any of the Partnership Entities,
(ii) conflict with or constitute a breach of, or a default or a Repayment Event
(as defined below) under, or result in the creation or imposition of any Lien
upon any property or assets of any of the Partnership Entities pursuant to, or
require the consent of any other party to, any Agreements and Instruments,
except for such conflicts, breaches, defaults or Liens as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (iii) result in any violation of any law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity, except
for such violations as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by any of the Partnership Entities.


Section 3.17    Absence of Proceedings. Except as disclosed in the NEP
Information, there is no action, suit, proceeding, inquiry or investigation
before or brought by any Governmental Entity now pending or, to the knowledge of
the Partnership, threatened, against or affecting the Partnership, which would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or which might materially and adversely affect its properties or
assets or the consummation of the transactions contemplated in this Agreement or
the performance by the Partnership of its obligations hereunder.


Section 3.18    Accounting Controls. The Partnership Entities maintain internal
control over financial reporting (as defined under Rule 13a-15 and 15d-15 under
the rules and regulations of the Commission under the Exchange Act (the
“Exchange Act Regulations”) and a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the NEP
Information, since the Partnership’s inception, there has been (1) no material
weakness in the Partnership’s internal control over financial reporting (whether
or not remediated) and (2) no change in the Partnership’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Partnership’s internal control over financial reporting.
“Material Weakness” has the meaning set forth under Rule 1-02 of Regulation S-X
promulgated by the Commission.



7

--------------------------------------------------------------------------------






Section 3.19    Investment Company Act. None of the Partnership Entities are
required, and upon the issuance and sale of the Common Units as herein
contemplated and the application of the net proceeds therefrom as described in
the confidential offering memorandum relating to the private placement of Common
Units in connection with this Agreement, dated as of the date hereof, under the
caption “Use of Proceeds,” none of the Partnership Entities will be required, to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “1940 Act”).


Section 3.20    Certain Fees. No fees or commissions are or will be payable by
the Partnership to brokers, finders or investment bankers with respect to the
sale of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. The Partnership agrees that it will indemnify
and hold harmless the Purchaser from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or other similar fees or
commissions incurred by the Partnership in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.


Section 3.21    No General Solicitation; No Advertising. The Partnership has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Purchased Units by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) of Regulation D or in
any manner involving a public offering within the meaning of Section 4(a)(2) of
the Securities Act.


Section 3.22    No Registration Required. Assuming the accuracy of the
representations and warranties of the Purchaser contained in Article IV, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from the registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.


Section 3.23    No Integration. Neither the Partnership nor any of its
Affiliates have, directly or indirectly through any agent, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
“security” (as defined in the Securities Act of 1933, as amended) that is or
will be integrated with the sale of the Purchased Units in a manner that would
require registration under the Securities Act.


Section 3.24    No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and the Purchaser or
any of their Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Agreement nor promises or inducements for
future transactions between or among any of such parties.







8

--------------------------------------------------------------------------------






ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


The Purchaser, severally and not jointly, hereby represents and warrants to the
Partnership that:
Section 4.1    Existence. The Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its Properties
and to conduct its business as currently conducted, except as would not prevent
the consummation of the transactions contemplated by this Agreement.


Section 4.2    Authorization, Enforceability. The Purchaser has all necessary
corporate, limited liability Partnership or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby, and the execution, delivery and
performance by the Purchaser of this Agreement has been duly authorized by all
necessary action on the part of the Purchaser; and this Agreement constitutes
the legal, valid and binding obligations of the Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.


Section 4.3    No Breach. The execution, delivery and performance of this
Agreement by the Purchaser and the consummation by the Purchaser of the
transactions contemplated hereby and thereby will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which the Purchaser is a
party or by which the Purchaser is bound or to which any of the property or
assets of the Purchaser is subject, (b) conflict with or result in any violation
of the provisions of the organizational documents of the Purchaser or
(c) violate any statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Purchaser or the property or assets
of the Purchaser, except in the cases of clauses (a) and (c), for such
conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement.


Section 4.4    Certain Fees. No fees or commissions are or will be payable by
the Purchaser to brokers, finders or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. The Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement or similar fees or commissions
incurred by the Purchaser in connection with the purchase of the Purchased Units
or the consummation of the transactions contemplated by this Agreement.


Section 4.5    No Side Agreements. There are no other agreements by, among or
between the Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than this Agreement nor promises or
inducements for future transactions between or among any of such parties.


Section 4.6    Investment. The Purchased Units are being acquired for the
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom the Purchaser exercises discretionary investment authority (all
of whom the Purchaser hereby represents and warrants are institutional
“accredited investors” within the meaning of Rule 501(a) of Regulation D
promulgated by the Commission pursuant to the Securities Act), not as a nominee
or agent, and with no present intention of distributing the Purchased Units or
any part thereof, and the Purchaser has no present intention of selling or
granting any participation in or otherwise distributing the same in any
transaction in violation of the securities laws of the United States or any
state, without prejudice, however, to the Purchaser’s right at all times to sell
or otherwise dispose of all or any part of the Purchased Units under a
registration statement under the Securities Act and applicable state securities
laws or under an exemption from such

9

--------------------------------------------------------------------------------




registration available thereunder (including, without limitation, if available,
Rule 144 promulgated thereunder). If the Purchaser should in the future decide
to dispose of any of the Purchased Units, the Purchaser understands and agrees
(a) that it may do so only in compliance with the Securities Act and applicable
state securities law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.


Section 4.7    Nature of Purchaser. The Purchaser represents and warrants to the
Partnership that it is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated by the Commission pursuant to the Securities Act
purchasing at least $1,000,000 of Common Units for its own account (or accounts
managed by it) and by reason of its business and financial experience it has
such knowledge, sophistication and experience in making similar investments and
in business and financial matters generally so as to be capable of evaluating
the merits and risks of the prospective investment in the Purchased Units, is
able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment


Section 4.8    Restricted Securities. The Purchaser understands that the
Purchased Units are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Partnership in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Purchaser
represents that it is knowledgeable with respect to Rule 144 of the Commission
promulgated under the Securities Act.


Section 4.9    Reliance Upon the Purchaser’s Representations and Warranties. The
Purchaser understands and acknowledges that the Purchased Units are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws, and that the Partnership is
relying in part upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth in
this Agreement in (i) concluding that the issuance and sale of the Purchased
Units is a “private offering” and, as such, is exempt from the registration
requirements of the Securities Act and (ii) determining the applicability of
such exemptions and the suitability of the Purchaser to purchase the Purchased
Units.


Section 4.10    Partnership Information. The Purchaser acknowledges and agrees
that the Partnership has provided or made available to the Purchaser (through
EDGAR, the Partnership’s website or otherwise) the NEP Information.






ARTICLE V
COVENANTS


Section 5.1    Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts to take or cause to be taken all action and
to do or cause to be done all things necessary, proper or advisable under
applicable Law and regulations to consummate and make effective the transactions
between the Partnership and the Purchaser contemplated by this Agreement related
specifically to the acquisition of the Purchased Units. Without limiting the
foregoing, each of the Partnership and the Purchaser shall use its commercially
reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the other
parties, as the case may be, advisable for the consummation of the transactions
contemplated by this Agreement. The Partnership shall use its commercially
reasonable efforts to ensure that the Purchased Units are validly and
effectively issued to the Purchaser and that the Purchaser’s ownership of the
Purchased Units following the Closing is accurately reflected on the appropriate
books and records of the Partnership.



10

--------------------------------------------------------------------------------






ARTICLE VI
INDEMNIFICATION


Section 6.1    Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from costs, losses, liabilities, damages or expenses of any
kind or nature whatsoever, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of the Partnership contained herein, provided that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty; and provided
further, that no Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under this Section
6.1. The maximum liability of the Partnership for any indemnification of the
Purchaser and its respective Purchaser Related Parties pursuant to this Section
6.1 shall not exceed the Purchase Price paid by the Purchaser.


Section 6.2    Indemnification by Purchaser. The Purchaser agrees, severally and
not jointly, to indemnify the Partnership and its respective Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages or expenses of any kind
or nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Purchaser contained herein,
provided that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. The maximum liability of the Purchaser for any
indemnification of the Partnership and the Partnership Related Parties pursuant
to this Section 6.2 shall not exceed the Purchase Price paid by the Purchaser.


Section 6.3    Indemnification Procedure. Promptly after any Partnership Related
Party or Purchaser Related Party (hereinafter, the “Indemnified Party”) has
received notice of any indemnifiable claim hereunder, or the commencement of any
action, suit or proceeding by a third person, which the Indemnified Party
believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include, but shall not be limited to, furnishing the
Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified

11

--------------------------------------------------------------------------------




Party’s possession or control. Such cooperation of the Indemnified Party shall
be at the cost of the Indemnifying Party. After the Indemnifying Party has
notified the Indemnified Party of its intention to undertake to defend or settle
any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party (which consent shall not be unreasonably withheld, delayed or
conditioned), unless the settlement thereof imposes no liability or obligation
on, and includes a complete release from liability of, and does not include any
admission of wrongdoing or malfeasance by, the Indemnified Party. The remedies
provided for in this Article VI are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.






ARTICLE VII
[INTENTIONALLY OMITTED]


ARTICLE VIII
MISCELLANEOUS


Section 8.1    [Intentionally Omitted.]


Section 8.2    Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under this Agreement, the
expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent or approval is
to be made or given by the Purchaser, such action shall be in the Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in this Agreement is held to be illegal, invalid, not binding or unenforceable,
such provision shall be fully severable and this Agreement shall be construed
and enforced as if such illegal, invalid, not binding or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions shall
remain in full force and effect. This Agreement has been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.



12

--------------------------------------------------------------------------------






Section 8.3    Survival of Provisions. Subject to Section 8.1, the
representations, warranties, covenants and agreements contained in this
Agreement shall survive the execution and delivery of this Agreement and the
Closing for a period of twelve (12) months following the Closing Date. All
indemnification obligations of the Partnership and the Purchaser pursuant to
this Agreement and the provisions of Article VI shall remain operative and in
full force and effect unless such obligations are expressly terminated in
writing by the parties referencing the particular Article or Section, regardless
of any purported general termination of this Agreement.


Section 8.4    No Waiver; Modifications in Writing


(a)    Delay. No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.


(b)    Amendments and Waivers. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the parties hereto or
thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances.


Section 8.5    Binding Effect; Assignment


(a)    Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.


(b)    Assignment of Rights. All or any portion of the rights and obligations of
the Purchaser under this Agreement may be transferred by the Purchaser to any
Affiliate of the Purchaser without the consent of the Partnership by delivery of
an agreement to be bound hereto. No portion of the rights and obligations of the
Purchaser under this Agreement may be transferred by the Purchaser to a
non-Affiliate without the written consent of the Partnership (which consent
shall not be unreasonably withheld by the Partnership).


Section 8.6    Confidentiality. Notwithstanding anything herein to the contrary,
to the extent that the Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, the Purchaser shall
continue to be bound by such confidentiality agreement.


Section 8.7    [Intentionally Omitted.]


Section 8.8    [Intentionally Omitted.]


Section 8.9    Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership or any of its Affiliates
or the Purchaser or any of its Affiliates set forth herein or therein. This
Agreement and the other agreements and

13

--------------------------------------------------------------------------------




documents referred to herein supersede all prior agreements and understandings
between the parties with respect to such subject matter.


Section 8.10    Governing Law. This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), will be construed in accordance with and governed by the laws of the
State of New York without regard to principles of conflicts of laws. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of New York, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.


Section 8.11    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.


Section 8.12    Termination


(a)    Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Entity of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.


(b)    In the event of the termination of this Agreement as provided in this
Section 8.12, (1) this Agreement shall forthwith become null and void and (2)
there shall be no liability on the part of any party hereto, except as set forth
in Article VI of this Agreement and except with respect to the requirement to
comply with any confidentiality agreement in favor of the Partnership; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.


Section 8.13    Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement and prior to the Closing.
[Signature pages follow]



14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.


PARTNERSHIP:


NEXTERA ENERGY OPERATING
  PARTNERS, LP
 
By: NextEra Energy Operating Partners GP,
LLC, its general partner
 
By:
ARMANDO PIMENTEL
Name:
Armando Pimentel, Jr.
Title:
President



PURCHASER:


NEXTERA ENERGY EQUITY PARTNERS, LP
 
By: NextEra Energy Operating Partners GP,
LLC, its general partner
By:
ARMANDO PIMENTEL
Name:
Armando Pimentel, Jr.
Title:
President








15